DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 3/4/2021. Claims 1-20 are pending.

Priority
	Applicant’s claim for priority from parent application no. 16353962 filed 3/14/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 and 6/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10956262 (application no. 16/353,962). Although the claims at issue are not identical, they are not patentably distinct from each other.

See table below:

Current application
10956262
1. A method comprising: 
starting a deferred period of operation of a memory system in response to detecting a satisfaction of a condition;
 
issuing a command to a memory bank of the memory system in response to an operation received from a processor;



 

generating ECC data prior to receiving a response to the command from the memory bank;
 
caching the ECC data in a local cache; and 

returning a result of the command to the processor while the ECC data is present in the local cache.

2. The method of claim 1, further comprising: 
receiving the operation during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system; and 
executing the operation prior to issuing the command to the memory bank of the memory system.

3. The method of claim 1, the detecting the satisfaction of the condition comprising detecting one of: 
a receipt of a second command to start the deferred period from the processor; or 
a data bus utilization above a predetermined threshold.

4. The method of claim 2, the operation comprising a write operation and the generating ECC data comprising: generating ECC parity bits based on data in the write operation; and storing the ECC parity bits and an address associated with the data in the local cache.

5. The method of claim 4, further comprising writing the ECC parity bits to the memory bank using the address.


6. The method of claim 2, the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation; and 
storing the ECC syndrome and an address associated with the data in the local cache.

7. The method of claim 6, further comprising: 
detecting a mismatch using the ECC syndrome; and 
in response to detecting the mismatch, alerting the processor that an error executing the read operation occurred.

8. The method of claim 1, further comprising: 
detecting an end of the deferred period of operation; and 
executing ECC operations after the end of the deferred period.



9. The method of claim 8, the detecting the end of the deferred period comprising detecting one of: a receipt of a third command to stop the deferred period from the processor; a data bus utilization below a predetermined threshold; or the local cache is full.

10. 	A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining steps of: 
starting a deferred period of operation of a memory system in response to detecting a satisfaction of a condition; 

issuing a command to a memory bank of the memory system in response to an operation received from a processor; 



generating ECC data prior to receiving a response to the command from the memory bank; caching the ECC data in a local cache; and returning a result of the command to the processor while the ECC data is present in the local cache.

11. The non-transitory computer-readable storage medium of claim 10, the computer program instructions further defining steps of:  
receiving the operation during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system; and 
executing the operation prior to issuing the command to the memory bank of the memory system.

12. The non-transitory computer-readable storage medium of claim 10, the detecting the satisfaction of the condition comprising detecting one of: 
a receipt of a second command to start the deferred period from the processor; or 
a data bus utilization above a predetermined threshold.

13. The non-transitory computer-readable storage medium of claim 10, the operation comprising a write operation and the generating ECC data comprising: 
generating ECC parity bits based on data in the write operation; and 
storing the ECC parity bits and an address associated with the data in the local cache.

14. The non-transitory computer-readable storage medium of claim 10, the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation; and storing the ECC syndrome and an address associated with the data in the local cache.

15. 	A memory system comprising: 
a plurality of memory banks; 
a bus connected to the memory banks; and 
a controller connected to the bus, the controller configured to perform operations of: 
starting a deferred period of operation of a memory system in response to detecting a satisfaction of a condition;
 
issuing a command to a memory bank of the memory system in response to an operation received from a processor;


 
generating ECC data prior to receiving a response to the command from the memory bank; caching the ECC data in a local cache; and returning a result of the command to the processor while the ECC data is present in the local cache.

16. The memory system of claim 15, the operations further comprising: 
receiving the operation during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system; and 
executing the operation prior to issuing the command to the memory bank of the memory system.
17. The memory system of claim 15, the detecting the satisfaction of the condition comprising detecting one of: 
a receipt of a second command to start the deferred period from the processor; or 
a data bus utilization above a predetermined threshold.

18. The memory system of claim 15, the operation comprising a write operation and the generating ECC data comprising: 
generating ECC parity bits based on data in the write operation; and 
storing the ECC parity bits and an address associated with the data in the local cache.

19. The memory system of claim 18, further comprising writing the ECC parity bits to the memory bank using the address.

20. The memory system of claim 15, the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation; and storing the ECC syndrome and an address associated with the data in the local cache.
1. A method comprising: starting a deferred period of operation of a memory system in response to detecting the satisfaction of a condition;

receiving an operation from a processor during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system; executing the operation and issuing a command to a memory bank of the memory system,



generating ECC data prior to receiving a response to the command from the memory bank;

caching the ECC data in a local cache;


returning a result of the command to the processor while the ECC data is present in the local cache;

1. 

receiving an operation from a processor during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system; 
executing the operation and issuing a command to a memory bank of the memory system,


2. The method of claim 1, the detecting the satisfaction of the condition comprising detecting one of: a receipt of a second command to start the deferred period from the processor; or a data bus utilization above a predetermined threshold.

4. The method of claim 1, the operation comprising a write operation and the generating ECC data comprising: generating ECC parity bits based on data in the write operation; and storing the ECC parity bits and an address associated with the data in the local cache.

5. The method of claim 4, the executing the ECC operations comprising writing the ECC parity bits to the memory bank using the address.


6. The method of claim 1, the operation comprising a read operation and the generating ECC data comprising: generating an ECC syndrome based on data in the read operation; and storing the ECC syndrome and an address associated with the data in the local cache.

7. The method of claim 5, the executing the ECC operations comprising: detecting a mismatch using the ECC syndrome; and in response to detecting the mismatch, alerting the processor that an error executing the read operation occurred.

3. The method of claim 1, the detecting the end of the deferred period comprising detecting one of: a receipt of a third command to stop the deferred period from the processor; a data bus utilization below a predetermined threshold; or the local cache is full.

3. The method of claim 1, the detecting the end of the deferred period comprising detecting one of: a receipt of a third command to stop the deferred period from the processor; a data bus utilization below a predetermined threshold; or the local cache is full.

8. A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: starting a deferred period of operation of a memory system in response to detecting the satisfaction of a condition;



receiving an operation from a host processor during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system;

generating ECC data prior to receiving a response to the command from the memory bank; caching the ECC data in a local cache; returning a result of the command to the host processor while the ECC data is present in the local cache; 

8.



receiving an operation from a host processor during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system; 
executing the operation and issuing a command to a memory bank of the memory system,

9. The non-transitory computer-readable storage medium of claim 8, the detecting the satisfaction of the condition comprising detecting one of; a receipt of a second command to start the deferred period from the host processor; or a data bus utilization above a predetermined threshold.

11. The non-transitory computer-readable storage medium of claim 8, the operation comprising a write operation and the generating ECC comprising: generating ECC parity bits based on the. data in the write operation; and storing the ECC parity bits and an address associated with the data in the local cache.


13. The non-transitory computer-readable storage medium of claim 8, the operation comprising a read operation and the generating ECC data comprising: generating an ECC syndrome based on data in the read operation; and storing the ECC syndrome and an address associated with the data in the local cache.

15. A memory system comprising: a plurality of memory banks; a bus connected to the memory banks; and a controller connected to the bus, the controller configured to perform the operations of: starting a deferred period of operation from a processor of the memory system in response to detecting the satisfaction of a condition;




receiving an operation during the deferred period, the operation comprising a read or write operation access the memory banks; executing the operation and issuing a command to the memory banks of the memory system
generating ECC data prior to receiving a response to the command from the memory bank; caching the ECC data in a local cache; returning a result of the command to the processor while the ECC data is present in the local cache;

15.

receiving an operation during the deferred period, the operation comprising a read or write operation access the memory banks; executing the operation and issuing a command to the memory banks of the memory system,


16. The memory system of claim 15, the detecting the satisfaction of the condition comprising detecting one of: a receipt of a second command to start the deferred period from the processor; or a data utilization of the bus above a predetermined threshold.

18. The memory system of claim 15, the operation comprising a write operation and the generating ECC data comprising: generating ECC parity bits based on data in the write operation; and storing the ECC parity bits and an address associated with the data in the local cache.

19. The memory system of claim 18, the executing the ECC operations comprising writing the ECC parity bits to the memory bank using the address.


20. The memory system of claim 15, the operation comprising a read operation and the generating ECC data comprising: generating an ECC syndrome based on data in the read operation; and storing the ECC syndrome and an address associated with the data in the local cache.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syzdek et al. (20080072117, pub. Mar. 20, 2008), hereinafter “Syzdek”.



Regarding independent claim 1, Syzdek discloses:
A method comprising: 
starting a deferred period of operation of a memory system in response to detecting a satisfaction of a condition (see Syzdek, Fig 2, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode (error correction disabled mode) in response to a first condition); 
issuing a command to a memory bank of the memory system in response to an operation received from a processor (see Syzdek, Fig 2, Fig 3 par. [0021] – [0023]: a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode at 54, NVM device 16 switches from the ECC disabled mode to the ECC fill mode at 56, and see par. [0015]: After or while the final test data is programmed in the ECC fill mode, the state machine 36 and bus 42 send an enable signal to the ECC logic 26 to enable the ECC logic and enable the multiplexer 20 to send data to the ECC logic 26, and see par. [0012]: state machine 36 is part of a control logic 34); 
generating ECC data prior to receiving a response to the command from the memory bank (see Syzdek, Fig 2, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode in response to a first condition. In the ECC enabled mode the ECC logic 26 is enabled such that the ECC logic 26 may be used to generate an error correction unit 29. But in the ECC disabled mode the ECC logic is disabled, and see par. [0016]: ECC logic 26 generates error correction units or bits 29); 
caching the ECC data in a local cache (see Syzdek, Fig 2 par. [0016]: The ECC logic 26 generates error correction units or bits 29 for storage in the error correction bit array 28); and 
returning a result of the command to the processor while the ECC data is present in the local cache (see Syzdek, Fig 2 par. [0016]: ECC logic 26 is enabled. Thus, during this programming process a program-verify operation may be performed on the error correction unit 29 for comparison of the error correction units 29 of the error correction bit array 28 to the main array 24, which may be captured through a read-verify of the main array 24. Thus, during programming of the error correction unit 29, a read-verify operation may be performed on the address unit 23 to capture data to be used by the ECC logic 26 and perform the calculation required for data to be programmed to the error correction bit array 28. The ECC logic 26 communicates its compared results to the control logic 34 via the bus 42).

Regarding claim 2, Syzdek further discloses:
receiving the operation during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system (see Syzdek, Fig 3, par. [0021]: After the NVM device 16 is in the ECC disabled mode, at least a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode as illustrated in process 54. In one embodiment, the at least a portion of the address unit 23 that is programmed is only a few bits of a full address.  For example, only 6 bits of a 64 bit address may be written.  In another embodiment, at least a portion of the address unit 23 is the entire address unit (e.g., all 64 bits).  In yet another embodiment, the at least the portion of the address unit 23 is the entire main array 24); and 
executing the operation prior to issuing the command to the memory bank of the memory system (see Syzdek, Fig 2, Fig 3 par. [0021] – [0023]: a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode at 54, NVM device 16 switches from the ECC disabled mode to the ECC fill mode at 56, and see par. [0015]: After or while the final test data is programmed in the ECC fill mode, the state machine 36 and bus 42 send an enable signal to the ECC logic 26 to enable the ECC logic).

Regarding claim 3, Syzdek further discloses the detecting the satisfaction of the condition comprising detecting one of: 
a receipt of a second command to start the deferred period from the processor (see Syzdek, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode (error correction disabled mode) in response to a first condition. The first condition can be, for example, the beginning of a test or a series of tests. The first condition may be determined by the test registers 38 or the user register 40 sending a signal to the state machine 36 that causes the NVM device 16 to switch modes. This switch can be performed by the controller 12 sending a signal (e.g., control signal) to the NVM device 14. The signal can be a begin testing signal or user input, for example. The signal will disable the ECC logic 26. The signal can be generated by the controller 12 based on various events, such as a receipt of a test signal from a tester, a receipt of a user signal from a user, and a satisfaction of a signal); or 
a data bus utilization above a predetermined threshold.

Regarding claim 8, Syzdek further discloses:
detecting an end of the deferred period of operation (see Syzdek, Fig 3, par. [0022]: Process 54 can be repeated until the desired amount of information is programmed into the main array 24, and see par. [0023]: After a second condition, such as the desired amount of data is programmed into the memory array 24, the NVM device 16 switches from the ECC disabled mode to the ECC fill mode, and see par. [0015]: After or while the final test data is programmed in the ECC fill mode, the state machine 36 and bus 42 send an enable signal to the ECC logic 26 to enable the ECC logic); and 
executing ECC operations after the end of the deferred period (see Syzdek, Fig 2 par. [0016]: The ECC logic 26 generates error correction units or bits 29 for storage in the error correction bit array 28 corresponding to the data for programming in the main array 24 and the desired ECC algorithm that is implemented).

Regarding claim 9, Syzdek further discloses the detecting the end of the deferred period comprising detecting one of: 
a receipt of a third command to stop the deferred period from the processor (see Syzdek, par. [0023]: After a second condition, such as the desired amount of data is programmed into the memory array 24, the NVM device 16 switches from the ECC disabled mode to the ECC fill mode (error correction fill mode), as illustrated in process 56, and see par. [0015]: After or while the final test data is programmed, the state machine 36 and bus 42 send an enable signal to the ECC logic 26 to enable the ECC logic); 
a data bus utilization below a predetermined threshold; or 
the local cache is full.

Regarding independent claim 10, Syzdek discloses:
A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (see Syzdek, Fig 1, par. [0009]: the data processing system 10 includes a controller, which may be a processor, which in one embodiment is a central processing unit (CPU) 12, a device 14, which in one embodiment is a memory device (e.g., a static random access memory (SRAM)), and a memory device 16, and see par. [0020]: This switch can be performed by the controller 12 sending a signal (e.g., control signal) to the NVM device 14.  The signal can be a begin testing signal or user input, for example.  The signal will disable the ECC logic 26, and see also par. [0027]), the computer program instructions defining steps of: 
starting a deferred period of operation of a memory system in response to detecting a satisfaction of a condition (see Syzdek, Fig 2, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode (error correction disabled mode) in response to a first condition); 
issuing a command to a memory bank of the memory system in response to an operation received from a processor (see Syzdek, Fig 2, Fig 3 par. [0021] – [0023]: a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode at 54, NVM device 16 switches from the ECC disabled mode to the ECC fill mode at 56, and see par. [0015]: After or while the final test data is programmed in the ECC fill mode, the state machine 36 and bus 42 send an enable signal to the ECC logic 26 to enable the ECC logic and enable the multiplexer 20 to send data to the ECC logic 26, and see par. [0012]: state machine 36 is part of a control logic 34); 
generating ECC data prior to receiving a response to the command from the memory bank (see Syzdek, Fig 2, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode in response to a first condition. In the ECC enabled mode the ECC logic 26 is enabled such that the ECC logic 26 may be used to generate an error correction unit 29. But in the ECC disabled mode the ECC logic is disabled, and see par. [0016]: ECC logic 26 generates error correction units or bits 29); 
caching the ECC data in a local cache (see Syzdek, Fig 2 par. [0016]: The ECC logic 26 generates error correction units or bits 29 for storage in the error correction bit array 28); and 
returning a result of the command to the processor while the ECC data is present in the local cache (see Syzdek, Fig 2 par. [0016]: ECC logic 26 is enabled. Thus, during this programming process a program-verify operation may be performed on the error correction unit 29 for comparison of the error correction units 29 of the error correction bit array 28 to the main array 24, which may be captured through a read-verify of the main array 24. Thus, during programming of the error correction unit 29, a read-verify operation may be performed on the address unit 23 to capture data to be used by the ECC logic 26 and perform the calculation required for data to be programmed to the error correction bit array 28. The ECC logic 26 communicates its compared results to the control logic 34 via the bus 42).

Regarding claim 11, Syzdek further discloses:
receiving the operation during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system (see Syzdek, Fig 3, par. [0021]: After the NVM device 16 is in the ECC disabled mode, at least a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode as illustrated in process 54. In one embodiment, the at least a portion of the address unit 23 that is programmed is only a few bits of a full address.  For example, only 6 bits of a 64 bit address may be written.  In another embodiment, at least a portion of the address unit 23 is the entire address unit (e.g., all 64 bits).  In yet another embodiment, the at least the portion of the address unit 23 is the entire main array 24); and 
executing the operation prior to issuing the command to the memory bank of the memory system (see Syzdek, Fig 2, Fig 3 par. [0021] – [0023]: a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode at 54, NVM device 16 switches from the ECC disabled mode to the ECC fill mode at 56, and see par. [0015]: After or while the final test data is programmed in the ECC fill mode, the state machine 36 and bus 42 send an enable signal to the ECC logic 26 to enable the ECC logic).

Regarding claim 12, Syzdek further discloses the detecting the satisfaction of the condition comprising detecting one of: 
a receipt of a second command to start the deferred period from the processor (see Syzdek, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode (error correction disabled mode) in response to a first condition. The first condition can be, for example, the beginning of a test or a series of tests. The first condition may be determined by the test registers 38 or the user register 40 sending a signal to the state machine 36 that causes the NVM device 16 to switch modes. This switch can be performed by the controller 12 sending a signal (e.g., control signal) to the NVM device 14. The signal can be a begin testing signal or user input, for example. The signal will disable the ECC logic 26. The signal can be generated by the controller 12 based on various events, such as a receipt of a test signal from a tester, a receipt of a user signal from a user, and a satisfaction of a signal); or 
a data bus utilization above a predetermined threshold.




Regarding independent claim 15, Syzdek discloses:
A memory system comprising (see Syzdek, Fig 1, par. [0009]: data processing system 10): 
a plurality of memory banks (see Syzdek, Fig 2 par. [0010]: address units 23); 
a bus connected to the memory banks (see Syzdek, Fig 1, par. [0009]: The controller 12 is coupled to the device 14 and NVM device 16 through the system bus 17); and 
a controller connected to the bus (see Syzdek, Fig 1, par. [0009]: The controller 12 is coupled to the device 14 and NVM device 16 through the system bus 17, and see par. [0027]: the error correction code logic is enabled or disabled in response to a control signal from a controller coupled to the non-volatile memory array), the controller configured to perform operations of: 
starting a deferred period of operation of a memory system in response to detecting a satisfaction of a condition (see Syzdek, Fig 2, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode (error correction disabled mode) in response to a first condition); 
issuing a command to a memory bank of the memory system in response to an operation received from a processor (see Syzdek, Fig 2, Fig 3 par. [0021] – [0023]: a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode at 54, NVM device 16 switches from the ECC disabled mode to the ECC fill mode at 56, and see par. [0015]: After or while the final test data is programmed in the ECC fill mode, the state machine 36 and bus 42 send an enable signal to the ECC logic 26 to enable the ECC logic and enable the multiplexer 20 to send data to the ECC logic 26, and see par. [0012]: state machine 36 is part of a control logic 34); 
generating ECC data prior to receiving a response to the command from the memory bank (see Syzdek, Fig 2, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode in response to a first condition. In the ECC enabled mode the ECC logic 26 is enabled such that the ECC logic 26 may be used to generate an error correction unit 29. But in the ECC disabled mode the ECC logic is disabled, and see par. [0016]: ECC logic 26 generates error correction units or bits 29); 22Patent ApplicationAttorney Docket No. 120426-008502/US 
caching the ECC data in a local cache (see Syzdek, Fig 2 par. [0016]: The ECC logic 26 generates error correction units or bits 29 for storage in the error correction bit array 28); and 
returning a result of the command to the processor while the ECC data is present in the local cache (see Syzdek, Fig 2 par. [0016]: ECC logic 26 is enabled. Thus, during this programming process a program-verify operation may be performed on the error correction unit 29 for comparison of the error correction units 29 of the error correction bit array 28 to the main array 24, which may be captured through a read-verify of the main array 24. Thus, during programming of the error correction unit 29, a read-verify operation may be performed on the address unit 23 to capture data to be used by the ECC logic 26 and perform the calculation required for data to be programmed to the error correction bit array 28. The ECC logic 26 communicates its compared results to the control logic 34 via the bus 42).

Regarding claim 16, Syzdek further discloses:
receiving the operation during the deferred period, the operation comprising a read or write operation access one or more memory banks of the memory system (see Syzdek, Fig 3, par. [0021]: After the NVM device 16 is in the ECC disabled mode, at least a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode as illustrated in process 54. In one embodiment, the at least a portion of the address unit 23 that is programmed is only a few bits of a full address.  For example, only 6 bits of a 64 bit address may be written.  In another embodiment, at least a portion of the address unit 23 is the entire address unit (e.g., all 64 bits).  In yet another embodiment, the at least the portion of the address unit 23 is the entire main array 24); and 
executing the operation prior to issuing the command to the memory bank of the memory system (see Syzdek, Fig 2, Fig 3 par. [0021] – [0023]: a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode at 54, NVM device 16 switches from the ECC disabled mode to the ECC fill mode at 56, and see par. [0015]: After or while the final test data is programmed in the ECC fill mode, the state machine 36 and bus 42 send an enable signal to the ECC logic 26 to enable the ECC logic).

Regarding claim 17, Syzdek further discloses the detecting the satisfaction of the condition comprising detecting one of: 
a receipt of a second command to start the deferred period from the processor (see Syzdek, Fig 3 par. [0020]: In process 52, the NVM device switches from the ECC enabled mode to an ECC disabled mode (error correction disabled mode) in response to a first condition. The first condition can be, for example, the beginning of a test or a series of tests. The first condition may be determined by the test registers 38 or the user register 40 sending a signal to the state machine 36 that causes the NVM device 16 to switch modes. This switch can be performed by the controller 12 sending a signal (e.g., control signal) to the NVM device 14. The signal can be a begin testing signal or user input, for example. The signal will disable the ECC logic 26. The signal can be generated by the controller 12 based on various events, such as a receipt of a test signal from a tester, a receipt of a user signal from a user, and a satisfaction of a signal); or 
a data bus utilization above a predetermined threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syzdek (20080072117, pub. Mar. 20, 2008), in view of Nelogal et al. (20180232277, pub. Aug. 16, 2018), hereinafter “Nelogal”.

Regarding claim 4, Syzdek discloses all the claimed limitations as set forth in the rejection of claim 2 above.

Syzdek further discloses the operation comprising a write operation (see Syzdek, Fig 3, par. [0021]: After the NVM device 16 is in the ECC disabled mode, at least a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode as illustrated in process 54) and the generating ECC data comprising: 
generating ECC parity bits based on data in the write operation (see Syzdek, Fig 2 par. [0016]: Once the ECC logic 26 is enabled, the data from the first verify latch 32 is sent to the ECC logic 26 through the multiplexer 20. The ECC logic 26 generates error correction units or bits 29 for storage in the error correction bit array 28 corresponding to the data for programming in the main array 24 and the desired ECC algorithm that is implemented, and see par. [0010]: the error correction bit array 28 is a parity array 28); and …

Syzdek does not explicitly disclose:
… storing the ECC parity bits and an address associated with the data in the local cache.

However, Nelogal discloses:
… storing the ECC parity bits and an address associated with the data in the local cache (see Nelogal, par. [0030]: parity journal portion 120 may be configured to store a parity journal which, during cache flush operations from backed-up cache data stored in data portion 118 of non-volatile memory 114, may store for each portion of parity data to be written to virtual storage resource 122 for which the write operation thereof has not been acknowledged by its target physical storage resource 126, a target address and value of such parity data, and parity journal portion 120 may be stored in a persistent memory external to non-volatile memory 114).

Syzdek and Nelogal are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Syzdek, with the feature in which parity journal portion 120 may be configured to store a parity journal which, during cache flush operations from backed-up cache data stored in data portion 118 of non-volatile memory 114, may store for each portion of parity data to be written to virtual storage resource 122 for which the write operation thereof has not been acknowledged by its target physical storage resource 126, a target address and value of such parity data, where parity journal portion 120 may be stored in a persistent memory external to non-volatile memory 114 as disclosed by Nelogal, with the motivation for improvement of performance of storage systems, as disclosed by Nelogal in par. [0001].

Regarding claim 5, the combination of Syzdek and Nelogal further discloses writing the ECC parity bits to the memory bank using the address (see Nelogal, Fig 4, par. [0049]: At step 406, in response to an entry 302 or 304 existing within parity journal 300, the processor may cause a write operation to be issued to the virtual storage resource for each of the data of the cache entry in the non-volatile memory and the parity value associated with the data and stored in parity journal 300).

Regarding claim 13, Syzdek discloses all the claimed limitations as set forth in the rejection of claim 10 above.

Syzdek further discloses the operation comprising a write operation (see Syzdek, Fig 3, par. [0021]: After the NVM device 16 is in the ECC disabled mode, at least a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode as illustrated in process 54) and the generating ECC data comprising: 
generating ECC parity bits based on data in the write operation (see Syzdek, Fig 2 par. [0016]: Once the ECC logic 26 is enabled, the data from the first verify latch 32 is sent to the ECC logic 26 through the multiplexer 20. The ECC logic 26 generates error correction units or bits 29 for storage in the error correction bit array 28 corresponding to the data for programming in the main array 24 and the desired ECC algorithm that is implemented, and see par. [0010]: the error correction bit array 28 is a parity array 28); and …



Syzdek does not disclose:
… storing the ECC parity bits and an address associated with the data in the local cache.

However, Nelogal discloses:
… storing the ECC parity bits and an address associated with the data in the local cache (see Nelogal, par. [0030]: parity journal portion 120 may be configured to store a parity journal which, during cache flush operations from backed-up cache data stored in data portion 118 of non-volatile memory 114, may store for each portion of parity data to be written to virtual storage resource 122 for which the write operation thereof has not been acknowledged by its target physical storage resource 126, a target address and value of such parity data, and parity journal portion 120 may be stored in a persistent memory external to non-volatile memory 114).

Syzdek and Nelogal are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Syzdek, with the feature in which parity journal portion 120 may be configured to store a parity journal which, during cache flush operations from backed-up cache data stored in data portion 118 of non-volatile memory 114, may store for each portion of parity data to be written to virtual storage resource 122 for which the write operation thereof has not been acknowledged by its target physical storage resource 126, a target address and value of such parity data, where parity journal portion 120 may be stored in a persistent memory external to non-volatile memory 114 as disclosed by Nelogal, with the motivation for improvement of performance of storage systems, as disclosed by Nelogal in par. [0001].

Regarding claim 18, Syzdek discloses all the claimed limitations as set forth in the rejection of claim 15 above.

Syzdek further discloses the operation comprising a write operation (see Syzdek, Fig 3, par. [0021]: After the NVM device 16 is in the ECC disabled mode, at least a portion of an address unit 23 (or at least a portion of the addressable unit (e.g., the entire or a portion of the address unit 23) is programmed in the ECC disabled mode as illustrated in process 54) and the generating ECC data comprising: 
generating ECC parity bits based on data in the write operation (see Syzdek, Fig 2 par. [0016]: Once the ECC logic 26 is enabled, the data from the first verify latch 32 is sent to the ECC logic 26 through the multiplexer 20. The ECC logic 26 generates error correction units or bits 29 for storage in the error correction bit array 28 corresponding to the data for programming in the main array 24 and the desired ECC algorithm that is implemented, and see par. [0010]: the error correction bit array 28 is a parity array 28); and …

Syzdek does not explicitly disclose:
… storing the ECC parity bits and an address associated with the data in the local cache.

However, Nelogal discloses:
… storing the ECC parity bits and an address associated with the data in the local cache (see Nelogal, par. [0030]: parity journal portion 120 may be configured to store a parity journal which, during cache flush operations from backed-up cache data stored in data portion 118 of non-volatile memory 114, may store for each portion of parity data to be written to virtual storage resource 122 for which the write operation thereof has not been acknowledged by its target physical storage resource 126, a target address and value of such parity data, and parity journal portion 120 may be stored in a persistent memory external to non-volatile memory 114).

Syzdek and Nelogal are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Syzdek, with the feature in which parity journal portion 120 may be configured to store a parity journal which, during cache flush operations from backed-up cache data stored in data portion 118 of non-volatile memory 114, may store for each portion of parity data to be written to virtual storage resource 122 for which the write operation thereof has not been acknowledged by its target physical storage resource 126, a target address and value of such parity data, where parity journal portion 120 may be stored in a persistent memory external to non-volatile memory 114 as disclosed by Nelogal, with the motivation for improvement of performance of storage systems, as disclosed by Nelogal in par. [0001].

Regarding claim 19, the combination of Syzdek and Nelogal further discloses writing the ECC parity bits to the memory bank using the address (see Nelogal, Fig 4, par. [0049]: At step 406, in response to an entry 302 or 304 existing within parity journal 300, the processor may cause a write operation to be issued to the virtual storage resource for each of the data of the cache entry in the non-volatile memory and the parity value associated with the data and stored in parity journal 300).

Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syzdek (20080072117, pub. Mar. 20, 2008), in view of Cha (20190229753, filed Nov. 1, 2018), hereinafter “Cha”.

Regarding claim 6, Syzdek discloses all the claimed limitations as set forth in the rejection of claim 2 above.

Syzdek does not disclose the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation; and 
storing the ECC syndrome and an address associated with the data in the local cache.

However, Cha discloses the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation (see Cha, Fig 1, par. [0034]: The ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit); and 
storing the ECC syndrome and an address associated with the data in the local cache (see Cha, Fig 1, par. [0034]: The ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit).

Syzdek and Cha are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Syzdek, with the feature in which memory controller 100 may control overall data exchange between an external host and the semiconductor memory device 200, where for example, the memory controller 100 may write data in the semiconductor memory device 200 or read data from the semiconductor memory device 200 in response to request from the host, and ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit as disclosed by Cha, with the motivation that semiconductor memory device performance may be enhanced, as disclosed by Cha in par. [0156].

Regarding claim 14, Syzdek discloses all the claimed limitations as set forth in the rejection of claim 10 above.

Syzdek does not disclose the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation; and 
storing the ECC syndrome and an address associated with the data in the local cache.

However, Cha discloses the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation (see Cha, Fig 1, par. [0034]: The ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit); and 
storing the ECC syndrome and an address associated with the data in the local cache (see Cha, Fig 1, par. [0034]: The ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit).

Syzdek and Cha are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Syzdek, with the feature in which memory controller 100 may control overall data exchange between an external host and the semiconductor memory device 200, where for example, the memory controller 100 may write data in the semiconductor memory device 200 or read data from the semiconductor memory device 200 in response to request from the host, and ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit as disclosed by Cha, with the motivation that semiconductor memory device performance may be enhanced, as disclosed by Cha in par. [0156].

Regarding claim 20, Syzdek discloses all the claimed limitations as set forth in the rejection of claim 15 above.

Syzdek does not disclose the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation; and 
storing the ECC syndrome and an address associated with the data in the local cache.

However, Cha discloses the operation comprising a read operation and the generating ECC data comprising generating an ECC syndrome based on data in the read operation (see Cha, Fig 1, par. [0034]: The ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit); and 
storing the ECC syndrome and an address associated with the data in the local cache (see Cha, Fig 1, par. [0034]: The ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit).

Syzdek and Cha are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Syzdek, with the feature in which memory controller 100 may control overall data exchange between an external host and the semiconductor memory device 200, where for example, the memory controller 100 may write data in the semiconductor memory device 200 or read data from the semiconductor memory device 200 in response to request from the host, and ECC engine 400, under control of the control logic circuit 210, may read data (i.e., a first codeword) from a target page of the memory cell array 300 by unit of a codeword, perform ECC decoding on the first codeword, and may store an error address and a first syndrome in the error information register 500 when the first codeword includes a first error bit as disclosed by Cha, with the motivation that semiconductor memory device performance may be enhanced, as disclosed by Cha in par. [0156].

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syzdek (20080072117, pub. Mar. 20, 2008), in view of Cha (20190229753, filed Nov. 1, 2018), and further in view of Miller (20120036400, pub. Feb. 9, 2012), hereinafter “Miller”.

Regarding claim 7, the combination of Syzdek and Cha discloses all the claimed limitations as set forth in the rejection of claim 6 above.

The combination of Syzdek and Cha does not disclose:
detecting a mismatch using the ECC syndrome; and in response to detecting the mismatch, alerting the processor that an error executing the read operation occurred.

However, Miller discloses:
detecting a mismatch using the ECC syndrome; and in response to detecting the mismatch, alerting the processor that an error executing the read operation occurred (see Miller, Fig 4, par. [0045]: If the read does require error checking, then in operation 407, the read is performed and in operation 409, an error syndrome is generated by generator 205 of the configuration information that is read.  In operation 411, comparator 207 compares the generated syndrome with the syndrome stored in RAM 119.  If the syndromes match, then there is no error in the configuration information.  However, if the syndromes do not match, then an ERROR Signal is generated and/or, in some embodiments, the error is corrected by circuit 211 writing corrected information to configuration storage circuitry).

Syzdek, Cha, and Miller are analogous arts, because they are about error correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine t e invention of Syzdek and Cha, with the feature in which if the read does require error checking, then in operation 407, the read is performed and in operation 409, an error syndrome is generated by generator 205 of the configuration information that is read, then in operation 411, comparator 207 compares the generated syndrome with the syndrome stored in RAM 119, where if the syndromes match, then there is no error in the configuration information, but however, if the syndromes do not match, then an ERROR Signal is generated and/or, in some embodiments, the error is corrected by circuit 211 writing corrected information to configuration storage circuitry as disclosed by Miller, with the motivation to allow the configuration information integrity checking to be performed while the system interconnect is being utilized for other purposes, as disclosed by Miller in par. [0055].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gollub et al. (20140195867, pub. Jul. 10, 2014) discloses directing an access of a memory location of a memory device to an error correction code (ECC) decoder in response to receiving a test activation request indicating the memory location, writing a test pattern to the memory location and reading a value from the memory location, and determining whether a fault is detected at the memory location based on a comparison of the test pattern and the value.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111